 In the Matter of A.D. T.COMPANY,EMPLOYERandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNION B-58,AFL,PETITIONERCase No. 7-R-2292.-Decided April 9, 1947Lewis and Watkins,byMr. Leonard A. Keller,of Detroit, Mich.,for the Employer.Messrs. Robert A. WilsonandJoseph A. Padway,both of Wash-ington, D. C., for the Petitioner.Mr. David C. Sachs,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,hearing in this case was held at Detroit,Michigan,on October 29, 1946, before Robert J. Wiener, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Ruling upon the Em-ployer's motion to dismiss was reservedby thehearing officer for theconsideration of the Board.The Employer's request for oral argu-ment is also denied, inasmuch as the record and the briefs, in ouropinion, adequately present the issues and the positions of the parties.Upon the entire record in the case,'.the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER ,A. D. T. Company is a corporation organized under the laws of theState of Michigan and maintains offices in 8 Michigan cities.Theseproceedings concern the employees at its Detroit office where it employsmore than 114 employees.The Employer confines its operations tothe'State of Michigan.The Employer is engaged in the business of supplying various formsof protection against fire and unlawful entry by means of electric de-1The Employer's request to correct the record in a minor respect is granted.73 N. L R. B, No. 51.265 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDvices 2Signalsoriginating on the customer's property are transmittedto the Employer's central station over wires ]eased from the MichiganBell Telephone Company, Western Union Telegraph Company andother wire-using companies.Upon receipt of such signals, an investi-gation is made either by the Employer's employees, by the employees ofthe customer, or by the fire or police department of the municipality.In addition, the Employer also installs and maintains various formsof automatic alarm devices, both visual and audible, which are not con-nected with a central station.Ownership of the electric equipmentinstalled upon the customer's premises is retained by the Employer.The Employer is a wholly owned subsidiary of American DistrictTelegraph Company, a corporation organized under the laws of theState of New Jersey, hereinafter referred to as the New Jersey Com-pany.The Western Union Telegraph Company, in turn, owns 71.4percent of the stock of the New Jersey Company.All of the officers ofthe Employer are officers of the New Jersey Company.The New Jer-sey Company is the parent of other wholly owned subsidiary corpora-tions, bearingsimilar names,all of which are engaged in the same busi-ness asthat of the Employer, but in different States'Each subsidiaryis incorporated under the laws of the State to which it confines itsoperations.One of the wholly owned subsidiaries is American Dis-trict Telegraph Company, Inc., a New York corporation, hereinafterreferred to as the New York Company.The New York Company,among other things, manufactures, buys, and sells the electrical equip-ment used by the operating companies of the system. Its sales withinthe United States are made exclusively to the other subsidiaries of theNew Jersey Company at cost. Of the out-of-State purchases made bythe Employer in 1945 amounting to $67,750, purchases valued at $59,-826 were made from the New York Company. The Employer doesnot undertake to perform certain specialized functions for itself suchas administrative, accounting, auditing, advertising, engineering,financial, and legal services, but instead these services are performedfor it by the New York Company. For these services the Employer8The services rendered by the Employer consist of the following:"A. D T. patrol su-pervision for watchmen,guards, and manual fire alarm service ;" "automatic sprinklersupervisory and water flow service;" "aero automatic fire alarm service," "burglary pro-tection ;" "sound detection system for bank vaults," "A D. T. holdup system ," "industrialprocess and heating system supervision,"and "automatic fire control for ventilating andair duct systems."3The number of such subsidiaries is not contained in the record.A registration form.filed by the western Union Telegraph Company with the Securities and Exchange Com-mission, a copy of which has been introduced into evidence,states that the New JerseyCompany "has 63 direct or indirect subsidiaries;all of which,except 5, are 100 percentowned"Sweet's Catalog,also introduced into evidence,contains the following descriptionof the operations of the A. D T.system : "The company operates central stations in 116principal cities which,provide protection service in some 350 municipalities to approxi-mately 32,000 subscribers.The property values protected by A. D. T., of which industrialestablishments represent the major portion, exceed 22 billion dollars." A. D. T. COMPANY267paid the New Jersey Company the sum of $78,567 in 1945. In thesame year, the Western Union Telegraph Company received from theNew Jersey Company and its subsidiaries the sum of $172,126 for theuse of leased wire and telegraph service, and $45,917 for various man-agement services.Advertisements are inserted by the New Jersey Company in maga-zines having a circulation in business circles over the signature of"Controlled Companies of America District Telegraph Co."Theseadvertisements extol the protection services offered by the "A. D. T.system," describing it as "the only nation-wide organization specializ-ing in electric protection services."The New Jersey Company alsopublishes a monthly magazine, "The A. D. T. Transmitter," which isdistributed to employees and customers throughout the country.The Employer's gross investment in equipment, both on its own andits customers' property, amounts to $1,180,750. Its gross income for theyear 1945 was $775,819.During the same year, it purchased equip-ment and other materials valued at $74, 666, of which purchases valuedat $67,750,4 or 90.7 percent, were shipped from points outside theState of Michigan. In the same year it paid approximately $30,000 toMichigan Bell Telephone Company and approximately $10,000 totheWestern Union Telegraph Company for leased wires. Its officein Detroit is rented from the Western Union Telegraph Company.The Employer supplies its services to factories (including plantsof General Motors Corporation, Chrysler Corporation, Packard MotorCar Company and other manufacturers), retail and wholesale estab-lishments, warehouses, office buildings, banks and other financial in-stitutions, and other miscellaneous customers. It also services certainpremises of public utility corporations such as the Detroit Street Rail-way, the Michigan Consolidated Gas Company, the Detroit EdisonCompany and two railroads.Of its gross income derived from theDetroit area in 1945, amounting to approximately $575,000, approxi-mately $209,875, or 36.5 percent, was received from factories and ap-proximately $12,650, or 2.2 percent, was received from public utilities.The Employer contends that its operations do not affect commercewithin the meaning of the Act. It is apparent, however, from the fore-going that the A. 1). T. system comprises a single, closely interwovenenterprise, nation-wide in character, that the Employer is an integralpart of this coordinated operation,-' and that the Employer performsservices essential to the operations of numerous enterprises whose ac-tivities affect commerce.Upon consideration of all the facts, we find,* This sum included purchases valued at $59,826 which, as noted above, were made fromthe New York Company.'N. L. it. B. v. Schmidt Baking Co , Inc.,122 F. (2d) 162 (C. C. A. 4);Matter of Atlan-tic Company,65 N L R. B 1274;Matter of National Transitads,Inc.,67 N. L. R. B 511 ;Matter of Pangburn Company, Inc.,64 N. L. R. B. 1551. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDcontrary to the contention of the Employer, that it is engaged ininterstate commerce within the meaning of the National Labor Re-lations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain of its employees upon the groundthat it is not subject to the jurisdiction of the Board.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, thatall employees of the Employer in the Detroit Metropolitan area,excluding office and clerical employees, part-time employees, residentguards, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with A. D. T. Company, Detroit,Michigan, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Seventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been discharged A. D. T. COMPANY269)for cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by International Brotherhood of ElectricalWorkers, LocalUnion B-58, AFL, for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.a